DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
1.	Claims 1-6, 8-18, 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest a method comprising: receiving media content containing unmixed audio tracks, the unmixed audio tracks including a first audio track of a first object in a virtual environment and a second audio track of a second object in the virtual environment; receiving information from at least one sensor corresponding to a user and a display; determining a pose of the user based on the information from the at least one sensor, the pose including a relative distance between the user and the display; determining a first position of the first object in the virtual environment and a second position of the second object int the virtual environment; adjusting an audio mixer based on (i) the relative distance between the user and the display and (ii) the first position of the first object and the second position of the second object in the virtual environment, so that a difference between amplitudes 

Regarding claim 10 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest a system for mixing audio, comprising: a display configured to display media content including a first object and a second object in a virtual environment, the first object having a first audio track and the second object having a second audio track; at least one sensor configured to receive information corresponding to a user and the display; and a processor that is communicatively coupled to the at least one sensor, the processor configured to: receive unmixed audio tracks associated with the media content, the unmixed audio tracks including the first audio track and the second audio track, determine a pose from the information corresponding to the user, the pose including a relative distance between the user and the display, determine a first position of the first object in the virtual environment and a second position of the second object in the virtual environment, adjust an audio mixer based on the relative distance between the user and the display and the first position of the first object and the second position of the second object in the virtual environment so that a difference between amplitudes of the first audio track and the second audio track is larger for a shorter relative distance between the user and the display and is smaller for a larger relative distance between 


Regarding claim 18 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest a computing device comprising: an audio interface coupled to a sound system; a display configured to display media content including a first object and a second object in a virtual environment, the first object having a first audio track and the second object having a second audio track; a camera configured to capture at least one image of a user; and a processor that is communicatively coupled to the audio interface, the display, and the camera, the processor configured to: receive unmixed audio tracks associated with the media content, the unmixed audio tracks including the first audio track and the second audio track, determine a pose of the user from the at least one image of the user, the pose including a relative distance between the user and the display, determine a first position of the first object in the virtual environment and a second position of the second object in the virtual environment, adjust an audio mixer based on the relative distance between the user and the display and the first position of the first object and the second position of the second object in the virtual environment so that a difference between amplitudes of the first audio track and the second audio track is larger for a shorter relative distance between the user and the display and is smaller for a larger relative distance between the user and the display, apply the unmixed audio tracks to the adjusted audio mixer to 

      Citation of Prior Art
2.	In view of (US2017/0078825) Mangiat discloses a wearable device having memory to store an audio file comprising multiple stem tracks. A sensor is configured to measure information associated with a pose of a user of the wearable device. A display is configured to present images to an eye of the user of the wearable device. A speaker is configured to present sounds to the user of the wearable device. A processor determines the pose of the user. An audio mix of multiple stem tracks of the audio file is generated. A visual signal representative of the visualization of the audio mix is communicated to the display. (see fig. 18, ¶ 0090-0091, 0110).


In view of (US 2018/0329672) Sadak discloses a device having a housing for including a first part and a second part, where the first part includes a first display and a first forward facing camera, and the second part includes a second display and a second forward facing camera, the first part and the second part are coupled by a hinge configured to permit the first and second displays to rotate between angular orientations from a face-to-face angular orientation to a back-to-back angular orientation. A processor performs face detection on first and second images, adjusts audio setting based on a result of face detection, and plays the first and second audio streams out of a speaker based on the adjusted audio setting. The device allows a user to adjust a 


In view of (US 2015/0172539) Neglur discloses  a computing device has a camera configured to capture an image. An application-specific integrated circuit (ASIC) is in communication with the camera. A portion of image computational processing is performed by the application-specific integrated circuit (ASIC), the ASIC analyze the image to determine an area of interest. A portion of image that includes the area of interest is defined in response to determining that image computational processing satisfies a predetermined threshold, cause a transfer of the portion of image to computing device processor for further processing. The image computational processing include image capture, processing, and manipulation techniques that enhance or otherwise extend the capabilities of image or video data (see fig. 1, ¶ 0020-0025). 

The references cited above neither in combination or alone do not disclose the functionality of the claimed limitations when taking the claimed invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ASSAD MOHAMMED/Examiner, Art Unit 2651  

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651